Citation Nr: 1312377	
Decision Date: 04/15/13    Archive Date: 05/02/13

DOCKET NO.  08-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts



THE ISSUE

Entitlement to service connection for a psychiatric disability, to include schizoaffective disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1963 to June 1964. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received to reopen a claim for service connection for a psychiatric disability. 

This case was previously before the Board in July 2011, at which time it reopened the claim and remanded it for additional development.  The case is again before the Board for appellate review.  The Board notes that the Veteran does not currently have a VA virtual claims file but, rather, has only a paper claims file.

The issue of "entitlement to aid and attendance benefits" has been raised but has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is again referred to the AOJ for appropriate action. 


FINDING OF FACT

The evidence of record demonstrates that the Veteran's psychiatric disability, to include schizoaffective disorder, likely had its onset during his active service based on recently received medical opinion.


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, the criteria for a grant of service connection for a psychiatric disability, to include schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309.

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claim is required at this time.

Relevant Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) .

In addition, certain chronic diseases, including psychoses, may be presumed to have been incurred during service if it becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

When determining service connection, a presumption of soundness applies.  38 C.F.R. § 3.304(b).  Pursuant to such presumption, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  Id. 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Analysis

The Veteran contends that he has a psychiatric disability which first had its onset while he was on active duty service.  The Veteran has stated that he was evaluated for psychiatric disease while in the service, but that no treatment took place at that time because he was given the option of taking an honorable discharge after his illness had begun to cause him to commit disciplinary infractions.  The Veteran argued in a June 2002 written statement that his current symptoms-deprecatory and commanding auditory hallucinations, dysphoric mood, and cognitive dysfunction-are the same as those experienced while in the Navy in 1963-1964.

The Veteran's service treatment records show that he was evaluated in May 1964 following several incidents of strange behavior.  The evaluator noted that the Veteran had admitted to hitchhiking but denied the charge of indecent exposure.  He also noted that the Veteran had previously been reprimanded for wrongful misappropriation of a government truck and had a civil arrest for unauthorized use of a vehicle.  The evaluator noted that the Veteran showed no pathology in speech or affect and no psychotic symptoms, but he did not abstract well.  The evaluator also stated that the Veteran's insight and judgment were clouded by immaturity and passive aggressive impulsiveness.  He diagnosed the Veteran with passive aggressive reaction and recommended that his behavior be handled administratively, followed by discharge if he were to become a liability.

The Veteran's VA treatment records show that in August 1975 the Veteran was admitted to the Brockton VA Hospital for drug dependence and alcoholism.  From 1977 to 1986 the Veteran was admitted on numerous occasions to VA medical facilities for drug dependence, alcoholism, depressive neurosis, and a suicide attempt.  In August 1985 the Veteran reported attempting to kill himself by jumping in front of a car.  In September 1986 the Veteran was diagnosed with substance abuse, with a long history of suicidal attempts and alcohol abuse, and impulse control disorder.  In August 1988 the Veteran was admitted for two months and was diagnosed with alcohol dependence, substance abuse, "atypical psychosis (?)," and mixed personality disorder.  In August 1989 the Veteran reported that he was feeling depressed, worthless, and hearing his sister's voice in his head.  He was diagnosed with major depressive disorder.  In December 1989 the Veteran was admitted for intoxication and was diagnosed with borderline personality disorder and polysubstance abuse, rule out schizoaffective disorder.  In March 1990 the Veteran was treated for polysubstance abuse, alcohol abuse, and borderline personality disorders.  The Veteran's additional VA treatment records from 1986 to 1994 show numerous treatments for mental disorders and alcohol abuse, and include a variety of diagnoses, including schizoaffective disorder, depression, borderline personality disorder, dysthymic disorder, organic delusional disorder, posttraumatic stress disorder, and bipolar disorder.  The records also indicate that the Veteran has had a long history of suicide attempts.  In August 1989 the Veteran reported having suicidal ideation or attempting suicide on five different occasions since 1975.  In December 1992, May 1993, July 1993, and March 1994 the Veteran was admitted for long-term mental health treatment and was diagnosed with schizoaffective disorder.

The Veteran's more recent VA treatment records show that he has continued to receive regular medical treatment and social work assistance through VA facilities.  In 2001-2002 the Veteran received numerous diagnoses and in- and out-patient treatment for paranoid schizophrenia, schizoaffective disorder, and major depressive depression with psychosis.  In December 2001 his noted symptoms included having commanding and deprecatory auditory hallucinations, dysphoric mood, and cognitive dysfunction.  The Veteran frequently attended psychiatric group sessions and individual counseling, in which he reported struggling with alcohol addiction, hearing voices, and suicidal ideation.  In July 2002 the Veteran greatly struggled with suicidal thoughts, including hearing voices telling him to harm himself.  From April to July 2003 the Veteran was admitted and treated for depression with psychosis.

The Veteran has also submitted an October 2007 statement from a VA social worker.  The social worker noted she had known the Veteran for two years.  She related he first began experiencing symptoms of a major mental illness, later diagnosed as schizoaffective disorder, shortly after he entered service.  She noted his symptoms included auditory hallucinations, paranoia, depression with suicidal thoughts, and increased discomfort in social relationships.  She added that following his discharge from service, the Veteran was unable to keep a job and had increasing difficulty with paranoia, hallucinations, and suicidal thoughts.

The Chief of the mental health clinic at the VA Central Western Massachusetts Healthcare System has also submitted several letters on the Veteran's behalf.  In October 2006, he noted the Veteran had a history of psychiatric hospitalizations.  He stated the Veteran's mood was labile at times and there were "the interspersed flavors of passive/aggressive tendency" which were documented by the clinician during his Navy service.  In December 2007 the VA physician wrote that the Veteran reported his symptoms of mood irritability, depression, and auditory hallucinations started in service.  He added that the Veteran's psychiatric history and symptoms over the years were consistent with the symptoms he reported began during service.  Accordingly, it was the physician's opinion that the Veteran's schizoaffective disorder should be considered service-connected.  In August 2008 he again wrote that, based on the Veteran's reported history and service treatment records, some of the Veteran's current symptoms were consistent with those that began to manifest during service, and he therefore stated that, "it is my opinion, with the information available to us, that his psychiatric illness of schizoaffective disorder should be considered service connected."

In July 2011 the Board remanded the issue in order to provide the Veteran with a VA examination to determine the nature and etiology of his psychiatric disorder.  In the October 2011 examination report, the examiner diagnosed the Veteran with schizoaffective disorder and alcohol dependence in remission and commented that all of the Veteran's current symptoms were attributable to his schizoaffective disorder.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas and symptoms that include depression, agitation, irritability, suicidal rumination, social discomfort, delusions, and hallucinations.  The examiner reviewed the Veteran's claims file and medical records and discussed the Veteran's available medical history at length.  He noted that the infractions and May 1964 evaluation from the Veteran's service treatment records supported the Veteran's assertions that his disorder first began at this time and that "schizophrenia typically begins in late adolescence or early adulthood."  

The examiner opined that in the service the Veteran "was showing bizarre behavior, social discomfort, excessive drinking, rule infractions, and other signs of discomfort," and it was "likely the rule infractions and hostility noted by the psychiatrist, while in the Navy, were early signs of major mental illness."  He further noted that the Veteran's records showed continuous mental problems and self-medication with alcohol since 1975.  The examiner ultimately found that "it is as likely as not his schizoaffective disorder began in the military."

Based on a review of the evidence above, the weight of the evidence is in favor of a finding of service connection for a psychiatric disorder, to include schizoaffective disorder.

While the Veteran's service treatment records do not include any actual diagnosis of a mental illness, they do include a record of disciplinary infractions committed by the Veteran, including behavior that has been described as "bizarre."  These records have been reviewed both by the Chief of the mental health clinic at the VA Central Western Massachusetts Healthcare System and by the October 2011 VA examiner, and both came to the conclusion that this behavior sufficiently resembles the later symptoms of mental illness that the Veteran now evidences enough to suggest that this behavior indicates the onset of his psychiatric disability.  The Veteran has also asserted that he had no symptoms of mental illness before joining the Navy, his entrance examination makes no mention of any psychiatric disorders or symptoms, and there is no evidence of record that would indicate that the Veteran's psychiatric disorder predated his time in the service.  See 38 C.F.R. § 3.304(b).  

It is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the October 2011 examination is deemed to be a highly probative medical opinion.  The examiner is a qualified and competent staff psychologist who based her assessment on the evidence in the claims file and the history provided by the Veteran, which has not at any point been shown to be inaccurate or contradicted by the evidence of record.  She provided a thorough examination of the Veteran and gave extensively detailed rationale for her findings.  While the additional letters provided in favor of the Veteran's claim by the Chief of the mental health clinic and the appellant's social worker do not carry as much weight, as they may not be based on a full review of the claims file or personal examination of the Veteran, in this case they do not contradict the findings of the October 2011 examination report, so there is no need to weigh the various opinions of record against each other.

In sum, the Veteran has a currently diagnosed psychiatric disorder, and the VA examiner has linked that disorder to service.  Although the Veteran's service treatment records do not contain any clear diagnosis of mental illness at that time, all medical opinions of record have found that the symptoms included in those records are sufficiently similar to the Veteran's current symptoms to warrant their likely connection.  As there is no competent evidence to the contrary, the preponderance of the evidence is in the Veteran's favor, and service connection for a psychiatric disability, to include schizoaffective disorder, is clearly warranted.  38 U.S.C.A. §§ 1110, 5107; Gilbert, 1 Vet. App. 49, 55 (1990)


ORDER

Entitlement to service connection for a psychiatric disability, to include schizoaffective disorder, is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


